DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment filed 11/13/2020 did not fix the claim objection for claims 8 and 21 made on 01/26/2021. Therefore, the claim objection to the claims is maintained.
	Applicant's arguments filed 11/13/2020 with respect to claim(s) 1, 14, and 28 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner provides a new rejection for the amended claims based on a reinterpretation of Tooher et al. (US 2017/0290008 A1) and new prior art Zhang et al. (US 2016/0352551 A1).	Applicant’s argument:	On pg. 12, Applicant argues the reference Wang does not disclose calculating the number of OFDM symbols through dividing the basic transmission interval by the time length of one transmission time unit by rounding. Applicant further argues that the feature should be considered as a whole.	Examiner’s response:	Wang is replaced with Zhang. Zhang teaches in table 10: for a fixed TTI, i.e., 0.50ms, a selection can be made for different types of subcarrier spacings, i.e., 26.25 kHz, with a corresponding symbol time comprising of useful duration and CP length, i.e., 38.10 micro second + 3.57 micro second = 41.67 micro second. Based on knowing the symbol time and the fixed TTI, the number of symbols per TTI can be calculated, i.e., 0.50ms (=N) / 41.67 micro second (=t) is 11.99 = 12 symbols per TTI. Applicant’s argument:	On pg. 13, Applicant argues the reference Tooher does not disclose the new limitation “when the pilot signal needs to be transmitted between the first device and the second device, receiving, by the first device, a control signaling from the second device; and
determining, by the first device, the basic transmission interval according to the received control signaling, wherein multiple basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device, the control signaling is used for indicating the basic transmission interval, and the basic transmission interval is selected from the multiple basic transmission intervals.”	Examiner’s response:	Tooher discloses in [0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. For example, [0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB (=second device) schedules UL/DL to users. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. 
 
Claim Objections
 	Claim(s) 8, 21, and 28 is/are objected to because of the following informalities:  	Claims 8 and 21 recite “sending … the ACK/NACK feedback information” but it should be “sending … Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback information” because it is introduced for the first time. Alternatively, changing the dependency of claims 8 and 21 from claims 1 and 14 to claims 7 and 19 also overcomes the objection.	Claim 28 recites “wherein determining, by the first device, the basic transmission interval comprises” but it should be “wherein determining, by a first device, the basic transmission interval comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 5-10, 12, 14-15, 19, 21, 25, and 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2017/0290008 A1) (cited in IDS filed 09/19/2019) in view of Zhang et al. (US 2016/0352551 A1). 

Regarding claim 1, Tooher discloses A method for transmitting a signal, comprising:
determining, by a first device, a basic transmission interval and at least one sub-carrier spacing ([0065]-[0066]: a device (=first device) can access (=determine) resources of a communication system including TTI. [0024]-[0025]: devices may be WTRUs and base stations. [0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. [0072]: TTI is used as a basic time interval for measurements of components in multiples of an integer. [0082]: TTI duration may have a variable symbol time achieved by modifying (=determine) a subcarrier spacing. [0099]: TTI duration may depend on subcarrier spacing); and
determining, by the first device according to the at least one sub-carrier spacing, a time length corresponding to a transmission time unit in each sub-carrier spacing in the at least one sub-carrier spacing ([0081]-[0083]: different TTI durations may have different number of OFDM symbols (=transmission time unit) and different symbol time/duration (=time length) based on modifying the subcarrier spacing); 
calculating, by the first device, according to the basic transmission interval and the time length corresponding to the transmission time unit in the each sub-carrier spacing, a number of transmission time units corresponding to the each sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, and the transmission time unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol ([0081]-[0083]: each TTI duration (=basic transmission interval) may have different number of OFDM symbols (=number of transmission time units) and different symbol times/durations (=time length) that are modified by subcarrier spacing. Note: the usage of “corresponding” allows the Examiner to broadly interpret the claim. Therefore, TTI duration, number of OFDM symbols, symbol times/durations, and subcarrier spacings have a correspondence to each other. For example, for a specific TTI duration as disclosed in [0100]-[0101], the number of OFDM symbols can be calculated based on the OFDM symbol time/duration modified by the subcarrier spacing); and 
performing, by the first device, pilot signal transmission with a second device by taking the number of the transmission time units corresponding to the each sub-carrier spacing as a time domain unit ([0051]: eNodeB (=second device) receives signals from WTRU. For example, [0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. For example, [0084]: different CRS (=pilot signal) configuration may use different TTI durations. [0082]-[0083]: different TTI durations have different subcarrier spacings and different number of symbols, where each symbol has a symbol time/duration),
wherein determining, by the first device, the basic transmission interval comprises ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations): 
when the pilot signal needs to be transmitted between the first device and the second device, receiving, by the first device, a control signaling from the second device ([0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB (=second device) schedules UL/DL to users); and
determining, by the first device, the basic transmission interval according to the received control signaling ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations), wherein multiple basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device ([0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB schedules UL/DL to users), the control signaling is used for indicating the basic transmission interval ([0108]: the WTRU is assigned DL resources (=control signaling) with different , and the basic transmission interval is selected from the multiple basic transmission intervals ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations).
Tooher does not disclose, but Zhang discloses wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units in the basic transmission interval is N=T/t by rounding ([0116]-[0117]: UE and BS have access to tables, such as table 10: for a fixed TTI, i.e., 0.50ms, a selection can be made for different types of subcarrier spacings, i.e., 26.25 kHz, with a corresponding symbol time comprising of useful duration and CP length, i.e., 38.10 micro second + 3.57 micro second = 41.67 micro second. Based on knowing the symbol time and the fixed TTI, the number of symbols per TTI can be calculated, i.e., 0.50ms (=N) / 41.67 micro second (=t) is 11.99 = 12 symbols per TTI (=number of transmission time units in the basic transmission interval is N=T/t by rounding)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WTRU obtaining different TTI durations, as taught by Tooher, to calculate the number of symbols per TTI by selecting a subcarrier spacing and dividing the fixed TTI duration by the symbol time, as taught by Zhang.
Doing so provides a forward compatibility solution (Zhang: [0076]) where any number of symbols per TTI can be configured (Zhang: [0074]).

Regarding claim 14, Tooher discloses A device for transmitting a signal, the device being a first device, and the device comprising a memory, a processor and a computer program stored on the memory and capable of running on the processor, the processor executing the computer program to execute operations comprising ([0024]-[0025]: devices may be WTRUs and base stations. Fig. 1B, :
determining a basic transmission interval and at least one sub-carrier spacing ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. [0072]: TTI is used as a basic time interval for measurements of components in multiples of an integer. [0082]: TTI duration may have a variable symbol time achieved by modifying (=determine) a subcarrier spacing. [0099]: TTI duration may depend on subcarrier spacing); and 
determining, according to the at least one sub-carrier spacing, a time length corresponding to a transmission time unit in each sub-carrier spacing in the at least one sub-carrier spacing ([0081]-[0083]: different TTI durations may have different number of OFDM symbols (=transmission time unit) and different symbol time/duration (=time length) based on modifying the subcarrier spacing); 
calculating, according to the basic transmission interval and the time length corresponding to the transmission time unit in the each sub-carrier spacing, a number of transmission time units corresponding to the each sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, wherein the transmission time unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol ([0081]-[0083]: each TTI duration (=basic transmission interval) may have different number of OFDM symbols (=number of transmission time units) and different symbol times/durations (=time length) that are modified by subcarrier spacing. Note: the usage of “corresponding” allows the Examiner to broadly interpret the claim. Therefore, TTI duration, number of OFDM symbols, symbol times/durations, and subcarrier spacings have a correspondence to each other. For example, for a specific TTI duration as disclosed in [0100]-[0101], the number of OFDM symbols can be calculated based on the OFDM symbol time/duration modified by the subcarrier spacing); and 
performing pilot signal transmission with a second device by taking the number of the transmission time units corresponding to the each sub-carrier spacing as a time domain unit ([0051]: eNodeB (=second device) receives signals from WTRU. For example, [0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. For example, [0084]: different CRS (=pilot signal) configuration may use different TTI durations. [0082]-[0083]: different TTI durations have different subcarrier spacings and different number of symbols, where each symbol has a symbol time/duration), 
wherein determining, by the first device, the basic transmission interval comprises ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations): 
when the pilot signal needs to be transmitted between the first device and the second device, receiving, by the first device, a control signaling from the second device ([0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB (=second device) schedules UL/DL to users); and 
determining, by the first device, the basic transmission interval according to the received control signaling ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations), wherein multiple basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device ([0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB schedules UL/DL to users), the control signaling is used for indicating the basic transmission interval ([0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations), and the basic transmission -5-interval is selected from the multiple basic transmission intervals ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations).
Tooher does not disclose, but Zhang discloses wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units in the basic transmission interval is N=T/t by rounding ([0116]-[0117]: UE and BS have access to tables, such as table 10: for a fixed TTI, i.e., 0.50ms, a selection can be made for different types of subcarrier spacings, i.e., 26.25 kHz, with a corresponding symbol time comprising of useful duration and CP length, i.e., 38.10 micro second + 3.57 micro second = 41.67 micro second. Based on knowing the symbol time and the fixed TTI, the number of symbols per TTI can be calculated, i.e., 0.50ms (=N) / 41.67 micro second (=t) is 11.99 = 12 symbols per TTI (=number of transmission time units in the basic transmission interval is N=T/t by rounding)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WTRU obtaining different TTI durations, as taught by Tooher, to calculate the number of symbols per TTI by selecting a subcarrier spacing and dividing the fixed TTI duration by the symbol time, as taught by Zhang.
Doing so provides a forward compatibility solution (Zhang: [0076]) where any number of symbols per TTI can be configured (Zhang: [0074]).

Regarding claim 28, Tooher discloses A non-transitory computer-readable storage medium for storing a computer program, wherein the computer program causes a computer to execute operations comprising (Fig. 1B, [0035]: WTRU includes processor 118. [0003]: processor executes instructions stored in memory):
determining a basic transmission interval and at least one sub-carrier spacing ([0065]-[0066]: a device can access (=determine) resources of a communication system including TTI. [0088], [0090]: TTI duration (=basic transmission interval) from multiple TTI durations. [0072]: TTI is used as a basic time interval for measurements of components in multiples of an integer. [0082]: TTI duration may have a variable symbol time achieved by modifying (=determine) a subcarrier spacing. [0099]: TTI duration may depend on subcarrier spacing); and 
performing pilot signal transmission with a second device by taking the basic transmission interval as a time domain unit and employing parameters in the at least one sub-carrier spacing ([0051]: eNodeB (=second device) receives signals from WTRU. For example, [0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration (=basic transmission interval) is allocated. For example, [0084]: different CRS (=pilot signal) configuration may use different TTI durations. [0082]-[0083]: different TTI durations have different subcarrier spacings and different number of symbols, where each symbol has a symbol time/duration. [0082], [0084]: PRBs support one or more subcarrier spacings and the WTRU uses a first and/or a second CRS configuration (=parameters)); 
the performing pilot signal transmission with a second device by taking the basic transmission interval as a time domain unit and employing parameters in the at least one sub-carrier spacing comprises: 
determining, according to the at least one sub-carrier spacing, a time length corresponding to a transmission time unit in each sub-carrier spacing in the at least one sub-carrier spacing ([0081]-[0083]: different TTI durations may have different number of OFDM symbols (=transmission time unit) and different symbol time/duration (=time length) based on modifying the subcarrier spacing); 
calculating, according to the basic transmission interval and the time length -7-corresponding to the transmission time unit in the each sub-carrier spacing, a number of transmission time units corresponding to the each sub-carrier spacing, the number of transmission time units being the number of transmission time units in the basic transmission interval, wherein the transmission time unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol ([0081]-[0083]: each TTI duration (=basic transmission interval) may have different number of OFDM symbols (=number of transmission time units) and different symbol times/durations (=time length) that are modified by subcarrier spacing. Note: the usage of “corresponding” allows the Examiner to broadly interpret the claim. Therefore, TTI duration, number of OFDM symbols, symbol times/durations, and subcarrier spacings have a correspondence to each other. For example, for a specific TTI duration as disclosed in [0100]-[0101], the number of OFDM symbols can be calculated based on the OFDM symbol time/duration modified by the subcarrier spacing); and 
performing pilot signal transmission with the second device by taking the number of the transmission time units corresponding to the each sub-carrier spacing as a time domain unit ([0051]: eNodeB (=second device) receives signals from WTRU. For example, [0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. For example, [0084]: different CRS (=pilot signal) configuration may use different TTI durations. [0082]-[0083]: different TTI durations have different subcarrier spacings and different number of symbols, where each symbol has a symbol time/duration, 
wherein determining, by the first device, the basic transmission interval comprises ([0088], [0090]: WTRU (=first device) determines a TTI duration (=basic transmission interval) from multiple TTI durations): 
when the pilot signal needs to be transmitted between the first device and the second device, receiving, by the first device, a control signaling from the second device ([0100]-[0101]: when a reference signal (=pilot signal) is present, a specific TTI duration is allocated. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB (=second device) schedules UL/DL to users); and 
determining, by the first device, the basic transmission interval according to the received control signaling ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations. [0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations), wherein multiple basic transmission intervals are appointed by the first device and the second device in advance and are configured in the first device or the second device ([0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations. [0052]: eNodeB schedules UL/DL to users), the control signaling is used for indicating the basic transmission interval ([0108]: the WTRU is assigned DL resources (=control signaling) with different TTI durations), and the basic transmission interval is selected from the multiple basic transmission intervals ([0088], [0090]: WTRU determines a TTI duration (=basic transmission interval) from multiple TTI durations).
Tooher does not disclose, but Zhang discloses wherein in a case that the determined basic transmission interval is T and the time length of one transmission time unit is t, the number of transmission time units in the basic transmission interval is N=T/t by rounding ([0116]-[0117]: UE and BS have access to tables, such as table 10: for a fixed TTI, i.e., 0.50ms, a selection can be made for different types of subcarrier spacings, i.e., 26.25 kHz, with a corresponding symbol time comprising of useful duration and CP length, i.e., 38.10 micro second + 3.57 micro second = 41.67 micro second. Based on knowing the symbol time and the fixed TTI, the number of symbols per TTI can be calculated, i.e., 0.50ms (=N) / 41.67 micro second (=t) is 11.99 = 12 symbols per TTI (=number of transmission time units in the basic transmission interval is N=T/t by rounding)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WTRU obtaining different TTI durations, as taught by Tooher, to calculate the number of symbols per TTI by selecting a subcarrier spacing and dividing the fixed TTI duration by the symbol time, as taught by Zhang.


Regarding claim 5, Tooher in view of Zhang discloses all features of claim 1 as outlined above. Tooher further discloses after determining, by the first device, the basic transmission interval, further comprising:
sending, by the first device, a control signaling to the second device, so that the second device determines the basic transmission interval according to the control signaling ([0091]: WTRU sends uplink control signaling and uses the same configuration for TTI duration. [0051]: eNodeB (=second device) receives signals from WTRU).

Regarding claim 6, Tooher in view of Zhang discloses all features of claim 1 as outlined above. Tooher further discloses wherein a time difference between a transmission time unit occupied by a scheduling signaling for scheduling the pilot signal and a transmission time unit that the first device sends or receives the pilot signal is a positive integer multiple of the basic transmission interval ([0072]: TTI is used as a basic time interval for measurement of components in multiple of an integer. [0074]: a timing relationship between a DL transmission and an UL transmission is specified in LTE, i.e., scheduling grant for a downlink transmission may be transmitted in the same subframe. [0075]: uplink transmission may be in subframe n+4. [0081]-[0084]: TTI duration is defined as an entire subframe and have symbols (=transmission time unit). [0088]: a configuration for subframe TTI duration may be used in the downlink and in the uplink).

Regarding claim 7, Tooher in view of Zhang discloses all features of claim 1 as outlined above. Tooher further discloses wherein a time difference between a transmission time unit occupied by data sent by the first device and a transmission time unit occupied by corresponding Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback information received by the first device is a positive integer multiple of the basic transmission interval, or a time difference between a transmission time unit occupied by data received by the first device and a transmission time unit occupied by the corresponding ACK/NACK feedback information sent by the first device is a positive integer multiple of the basic transmission interval ([0072]: TTI is used as a basic time interval for measurement of components in multiple of an integer. [0081]: TTI duration is defined as an entire subframe and have symbols (=transmission time unit). [0088]: a configuration for subframe TTI duration may be used in the downlink and in the uplink. [0154]: TTI HARQ ACK-NACK feedback (=transmission time unit occupied by ACK/NACK feedback information) may be included in feedback resources located n+k_1, where n is legacy subframe where DL transmission occurred (=transmission time unit occupied by data received) and k_1 is a counter of legacy subframes (=positive integer multiple of the basic transmission interval)).

Regarding claim 19, Tooher in view of Zhang discloses all features of claim 14 as outlined above. Claim 19 is a combination of claims 6 and 7 separated by the conditional word “or”. The claim is similarly rejected as claims 6 and 7 above.

Regarding claims 8 and 21, Tooher in view of Zhang discloses all features of claims 1 and 14 as outlined above. Tooher further discloses sending, by the first device, the ACK/NACK feedback information, the ACK/NACK feedback information being ACK/NACK feedback information corresponding to all data transmission blocks received by the first device in a single basic transmission interval; or receiving, by the first device, the ACK/NACK feedback information, the ACK/NACK feedback information being ACK/NACK feedback information corresponding to all data transmission blocks sent by the first device in the single basic transmission interval ([0152]-[0153]: WTRU may bundle HARQ ACK-NACK feedback into one feedback (=corresponding to all data transmission blocks) resource for multiple PDSCH scheduled via two EPDCCHs, one in a first time slot and a second in a second time slot (=transmission blocks received) in one legacy subframe (=single basic transmission interval). [0088]: a configuration for subframe TTI duration may be used in the downlink and in the uplink).

Regarding claim 9, Tooher in view of Zhang discloses all features of claim 1 as outlined above. Tooher further discloses before determining, by the first device according to the at least one sub-carrier spacing, the time length corresponding to the transmission time unit in each sub-carrier spacing in the at least one sub-carrier spacing, further comprising ([0081]-[0083]: different TTI durations may have different number of OFDM symbols (=transmission time unit) and different symbol time/duration (=time length) based on modifying the subcarrier spacing):
receiving, by the first device, a scheduling signaling sent by the second device, the scheduling signaling being used for scheduling data transmission blocks in a single basic transmission interval ([0084]-[0086]: subcarrier spacing may be determined from a broadcasted signal, a synchronization channel, reference signal, RRC signaling, scheduling assignment, and/or scheduling grant. [0087]: the technique to indicate subcarrier spacing in [0084]-[0086] applies for indicating TTI duration. Therefore, the scheduling assignment and/or scheduling grant can be used for indicating TTI duration, as taught in [0090] and [0096]: data is less than a fraction of a transport block size that may be determined by the grant for a normal (i.e., 1 subframe) TTI duration. Fig. 1C: UEs (=first device) are connected with Node-B (=second device). Note: [0024]-[0025]: devices may be WTRUs and base stations. Thus either one can be equated to the first device or second device).

before determining, by the first device according to the at least one sub-carrier spacing, the time length corresponding to the transmission time unit in each sub-carrier spacing in the at least one sub-carrier spacing, further comprising ([0081]-[0083]: different TTI durations may have different number of OFDM symbols (=transmission time unit) and different symbol time/duration (=time length) based on modifying the subcarrier spacing):
sending, by the first device, the scheduling signaling to the second device, the scheduling signaling being used for scheduling data transmission blocks in a single basic transmission interval ([0084]-[0086]: subcarrier spacing may be determined from a broadcasted signal, a synchronization channel, reference signal, RRC signaling, scheduling assignment, and/or scheduling grant. [0087]: the technique to indicate subcarrier spacing in [0084]-[0086] applies for indicating TTI duration. Therefore, the scheduling assignment and/or scheduling grant can be used for indicating TTI duration, as taught bin [0090] and [0096]: data is less than a fraction of a transport block size that may be determined by the grant for a normal (i.e., 1 subframe) TTI duration. Fig. 1C: UEs (=first device) are connected with Node-B (=second device). Note: [0024]-[0025]: devices may be WTRUs and base stations. Thus either one can be equated to the first device or second device).

Regarding claims 12 and 25, Tooher in view of Zhang discloses all features of claims 1 and 14 as outlined above. Tooher further discloses wherein the basic transmission interval is a positive integer multiple of 1 millisecond (ms) ([0072]: TTI is used as a basic time interval for measurements of components in multiples of an integer. [0154]: TTIs may be functions of TTI duration, where TTIs of duration may be 1ms).

wherein the operations further comprise:
determining the at least one sub-carrier spacing from multiple basic numerologies ([0077], table 10: scalable numerologies have different subcarrier spacings and one subcarrier spacing can be selected for a fixed TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WTRU, as taught by Tooher, to select a subcarrier spacing from a scalable numerology, as taught by Zhang.
Doing so provides a forward compatibility solution (Zhang: [0076]) where any number of symbols per TTI can be configured (Zhang: [0074]).

Regarding claim 27, Tooher in view of Zhang discloses all features of claim 14 as outlined above. Tooher further discloses wherein the first device is a terminal device and the second device is a network device, or the second device is the terminal device and the first device is the network device ([0024]-[0025]: devices may be WTRUs and base stations. Fig. 1A: WTRUs communicate with base stations. Thus either one can be equated to the first device or second device).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Th: 9am-7pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478